money he was using for tipping. At approximately 4:30 a.m., two female
                 dancers began fighting over tip money, giving rise to some sort of melee.
                 Although there are several contradictory versions of what exactly
                 occurred, these disputed facts are inapplicable to the issues on appeal. In
                 the end, after Jones and his entourage had been removed from the club,
                 club security officers, Aaron Cudworth and Thomas Urbanski, were both
                 shot by Arvin Edwards.' Cudworth and Urbanski survived the shooting.
                               Months after the shootings, Cudworth, Urbanski, and
                 Urbanski's wife filed separate complaints against Jones and several other
                 defendants in district court. Additionally, the Urbanskis filed claims
                 against the National Football League (NFL) asserting causes of action for
                 negligent hiring, retention and supervision, and respondeat superior. The
                 Cudworth and Urbanski cases were consolidated.
                               Prior to trial, the district court dismissed the NFL for lack of
                 personal jurisdiction, finding that it possessed neither specific nor general
                 jurisdiction over the NFL. The Urbanskis now appeal this dismissal.
                               During the trial, the district court denied several of Jones'
                 proposed jury instructions. These included instructions regarding
                 defaulted defendants, three instructions regarding civil conspiracy,


                       1 Therelationship between Edwards and Jones is unclear. It was
                 alleged that Edwards was Jones' friend, and that he shot Cudworth as a
                 favor to Jones, and later solicited money from Jones for the shooting.
                 However, when Jones initially talked to police he did not reference
                 Edwards. Jones later cooperated in the investigation against Edwards in
                 exchange for a plea deal in his criminal case. Jones maintained that he
                 had never met Edwards and that he was a victim of extortion. Ultimately,
                 while cooperating with LVMPD, Jones wired money to Edwards through
                 intermediaries, allowing LVMPD to arrest Edwards.



SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A .e4)
                        intentional infliction of emotional distress (TIED), battery, assault, and
                        "[w]ords alone." Accordingly, Jones objected to the jury instructions used
                        instead.
                                      Alter the trial, the jury found Jones liable for all causes of
                        action asserted by Cudworth, including (1) assault, (2) battery, (3) false
                        imprisonment, and (4) TIED, awarding $1,000,500 in compensatory
                        damages and $300,000 in punitive damages. Regarding the Urbanskis,
                        the jury found Jones not liable for assault or battery, but found Jones
                        liable for TIED. The jury awarded the Urbanskis damages as follows:
                                         •   past medical expenses: $1,728,518.79
                                         •   past care: $1,101,096.65
                                         •   future care: $863,320.09 2
                                         •   past lost income: $142,625.00
                                         •   future lost income: $424,858.00
                                         •   household services: $204,862,00
                                         •   past pain and suffering: $3,000,000.00
                                         •   future pain and suffering: $3,000,000.00.
                        Additionally, the jury awarded Kathleen Urbanski $750,000 for loss of
                        consortium, but did not award the Urbanskis any punitive damages.
                        Following both the initial verdict and the punitive damages verdict, Jones
                        polled the jurors. The jury was dismissed on June 15, 2012.




                              2 Thefuture care amount was added by the district court on a post-
                        verdict motion to modify the jury verdict. The district court found that
                        Jones had stipulated to the amount of future care, as determined by the
                        worker's compensation carrier, and that the amount was inadvertently
                        omitted from the verdict form.



SUPREME COURT
        OF
     NEVADA
                                                                3
(0) 1947A    44grefin
                              Shortly thereafter, Jones filed a countermotion for remittitur,
                 or in the alternative a motion for a new trial, in response to the Urbanskis'
                 motion for additur. Then Jones filed a nearly identical motion for
                 remittitur, or in the alternative a motion for a new trial. The district court
                 denied both Jones' countermotion and motion. Jones now appeals the jury
                 verdict.
                  The district court did not err in dismissing the NFL for lack of personal
                 jurisdiction
                              On appeal, the Urbanskis argue that the district court
                 possessed both general and specific jurisdiction over the NFL. We
                 disagree.
                       Standard of review
                              "[The plaintiff has the burden of introducing competent
                 evidence of essential facts which establish a prima facie showing that
                 personal jurisdiction exists."     Trump v. Eighth Judicial Dist. Court, 109
Nev. 687, 692, 857 P.2d 740, 743 (1993) (internal quotations omitted).
                 Thus, the district court does not act as a fact finder, but rather "accepts
                 properly supported proffers of evidence by a plaintiff as true."    Id. at 693,

                 857 P.2d at 744 (internal quotations omitted). "Once a prima facie
                 showing is made, the plaintiff bears the burden at trial to prove
                 jurisdiction by a preponderance of evidence."        Viega GmbH v. Eighth
                 Judicial Dist. Court, 130 Nev.        , 328 P.3d 1152, 1156 (2014). "As a
                 question of law, the district court's determination of personal jurisdiction
                 is reviewed de novo . . . ." Id.
                              "To obtain jurisdiction over a non-resident defendant, a
                 plaintiff must show: (1) that the requirements of the state's long-arm
                 statute have been satisfied, and (2) that due process is not offended by the
                 exercise of jurisdiction."     Trump, 109 Nev. at 698, 857 P.2d at 747.

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e
                Nevada's long-arm statute, NRS 14.065, extends to the outer reaches of
                due process, therefore this seemingly two,step analysis is collapsed into a
                single inquiry regarding whether a court's exercise of jurisdiction over a
                nonresident defendant would offend due process.    Trump, 109 Nev. at 698,
                857 P.2d at 747.
                            "Due process requires minimum contacts between the
                defendant and the forum state such that the maintenance of the suit does
                not offend traditional notions of fair play and substantial justice."    Id.

                (internal quotations omitted). "The defendant must have sufficient
                contacts with the forum such that he or she could reasonably anticipate
                being haled into court there."    Id. at 699, 857 P.2d at 748 (internal
                quotations omitted). "[P]ersonal jurisdiction occurs in two forms general
                and specific." Dogra v. Liles, 129 Nev. , 314 P.3d 952, 955 (2013).
                      The district court did not err in finding that it lacked general
                     jurisdiction over the NFL
                            "A court may exercise general jurisdiction over a foreign
                company when its contacts with the forum state are so 'continuous and
                systematic as to render [it] essentially at home in the forum State."
                Viega, 130 Nev. at , 328 P.3d at 1156-57 (alteration in original)
                (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.            ,

                , 131 S. Ct. 2846, 2851 (2011)); see also Helicopteros Nacionales de
                Colombia, S.A. v. Hall,   466 U.S. 408, 414 (1984); Perkins v. Benguet
                Consol. Mining Co., 342 U.S. 437, 445 (1952).
                            To determine whether a nonresident defendant's contacts are
                sufficiently substantial, continuous, and systematic, courts generally
                consider their "'[longevity, continuity, volume, economic impact, physical
                presence, and integration into the state's regulatory or economic
                markets." Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1224
SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                (9th Cir. 2011) (alteration in original) (quoting Tuazon v. R.J. Reynolds
                Tobacco Co., 433 F.3d 1163, 1172 (9th Cir. 2006)). The standard for
                general jurisdiction "is an exacting standard, as it should be, because a
                finding of general jurisdiction permits a defendant to be haled into court in
                the forum state to answer for any of its activities anywhere in the world."
                Schtvarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir.
                2004).
                            Here, the Urbanskis argue that the NFL's contacts with
                Nevada are sufficiently continuous and systematic, such that it is
                essentially at home in Nevada. The Urbanskis point to several NFL
                operations, including (1) the NFL's merchandising "stream of commerce"
                activities in Nevada; (2) the NFL's interactive website, including paid-for
                fantasy football; (3) the NFL network and DirecTV "Sunday Ticket"
                television products; (4) the NFL's recruiting of Nevada players; and (5) the
                NFL's "Punt, Pass and Kick" competition. The NFL does not dispute the
                existence of the facts asserted by the Urbanskis; rather, the dispute lies in
                whether such facts constitute a continuous and systematic presence in
                Nevada.
                            The seminal general jurisdiction case is Perkins v. Ben guet
                Consolidated Mining Co., 342 U.S. 437 (1952). See Goodyear, 564 U.S. at
                    131 S. Ct. at 2856. In Perkins, the Supreme Court determined that an
                Ohio court was entitled to exercise general jurisdiction over a Philippine
                corporation when the corporation's president maintained an office in Ohio
                and directly conducted its general business activities on behalf of the
                company from Ohio. 342 U.S. at 447-48. These activities included
                maintaining company files, carrying on correspondence, engaging an Ohio
                bank to act as a transfer agent, distributing salary checks, and holding

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 19474
                directors' meetings in Ohio.    Id.   In short, the corporation's president
                "'ha[d] been carrying on in Ohio a continuous and systematic, but limited,
                part of its general business"—which was sufficient to warrant the exercise
                of personal jurisdiction over the Philippine corporation. Id. at 438.
                            On the other hand, in Helicopteros, a Colombian corporation,
                which was in the business of providing helicopter transportation
                throughout South America, was sued in a Texas state court for claims
                arising out of a helicopter crash that occurred in Peru. 466 U.S. at 409-11.
                Prior to the crash in Peru, the Colombian corporation had various
                ancillary contacts with Texas prior to the filing of the suit, such as holding
                several contract negotiations in Texas, holding pilot training courses in
                Texas, and purchasing helicopter parts in Texas valued at approximately
                $4 million Id. at 410-11. The Supreme Court concluded that Texas courts
                could not exercise jurisdiction over the foreign helicopter service
                corporation largely because the corporation had never sold products or
                solicited business in Texas, never maintained an office or other
                establishment in Texas, and had never performed any of its primary
                business operations in Texas.     Id. at 418 ("[M]ere purchases [made in
                Texas], even if occurring at regular intervals, are not enough to warrant a
                State's assertion of [general] jurisdiction over a nonresident corporation in
                a cause of action not related to those purchase transactions."). Similarly,
                in Goodyear, the Supreme Court concluded that North Carolina courts
                lacked general jurisdiction over a tire manufacturer because "[u]nlike the
                defendant in Perkins, whose sole wartime business activity was conducted
                in Ohio, [Goodyear's foreign subsidiary was] in no sense at home in North
                Carolina." 564 U.S. at , 131 S. Ct. at 2857.



SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                                  NFL's merchandising activities in Nevada
                                The Urbanskis argue that the NFL has the exclusive right to
                direct the sale of NFL-related merchandise in any location, including
                Nevada. Thus, the Urbanski's argue that the NFL intentionally directs its
                products into Nevada and directly profits from those sales.
                                However, the United States Supreme Court recently clarified
                that the "now of a manufacturer's products into the forum . . . may
                bolster an affiliation germane to specific jurisdiction," but not general
                jurisdiction.     Goodyear, 564 U.S. at , 131 S. Ct. at 2855; see also
                Stabilisierungsfonds Fur Wein u. Kaiser Stahl Wine Distribs. Pty. Ltd., 647
F.2d 200, 203 n.5 (D.C. Cir. 1981) (defendants' marketing arrangements,
                although "adequate to permit litigation of claims relating to [their]
                introduction of . . . wine into the United States stream of commerce . . .
                would not be adequate to support general, all purpose adjudicatory
                authority" (internal quotations omitted)).
                                Thus, the Urbanskis' use of the term "stream of commerce" is
                misapplied here because (1) they are not arguing for specific jurisdiction,
                and (2) this is not a situation in which a good reached an untargeted
                forum state. See Goodyear, 564 U.S. at , 131 S. Ct. at 2856 ("Under the
                sprawling view of general jurisdiction urged by respondents . . . any
                substantial manufacturer or seller of goods would be amenable to suit, on
                any claim for relief, wherever its products are distributed"). Thus, in light
                of the Supreme Court's recent clarification on this point, we conclude that
                this factor does not support a finding of general jurisdiction.       Id. ("A
                corporation's continuous activity of some sorts within a state . . . is not
                enough to support the demand that the corporation be amenable to suits
                unrelated to that activity." (internal quotations omitted)).


SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A
                                    The NFL's tvebsite
                                 The Urbanskis argue that the NFL has availed itself of
                 jurisdiction via its "interactive" website.    See Cybersell, Inc. v. Cybersell,
                 Inc., 130 F.3d 414, 418 (9th Cir. 1997). The Urbanskis argue that the
                 NFL's website is sufficiently interactive to allow Nevada courts to exercise
                 jurisdiction, pointing to a number of the website's interactive and
                 commercial features.
                                 But similar to the "stream of commerce" issue above, the
                 Urbanskis' reliance on the NFL's website, regardless of the level of
                 interactivity, is misplaced because courts have only considered a
                 defendant's website when determining whether it has specific jurisdiction
                 over the defendant. See, e.g., Mavrix Photo, 647 F.3d at 1227 (explaining
                 that the Zippo sliding-scale approach, the primary test for assessing
                 jurisdiction from a website, 'should be of little value in a general
                 jurisdiction analysis" (quoting 4A Charles Alan Wright & Arthur R.
                 Miller, Federal Practice & Procedure § 1073.1, at 331 (3d ed. 2002)));
                 Revell   U.   Lidov, 317 F.3d 467, 471 (5th Cir. 2002) (Zippo test "is not well
                 adapted to the general jurisdiction inquiry, because even repeated
                 contacts with forum residents by a foreign defendant may not constitute
                 the requisite substantial, continuous and systematic contacts required for
                 a finding of general jurisdiction"); Cybersell, 130 F.3d at 418.
                                 Essentially, if we were "[t]o permit the exercise of general
                 jurisdiction based on the accessibility in the forum of a non-resident
                 interactive website [such a conclusion] would expose most large media
                 entities to nationwide general jurisdiction."      Mavrix Photo, 647 F.3d at
                 1227. This would be entirely "inconsistent with the constitutional
                 requirement that the continuous corporate operations within a state be so
                 substantial and of such a nature as to justify suit against [the nonresident
SUPREME COURT
        OF
     NEVADA
                                                          9
(0) 1947A    e
                    defendant] on causes of action arising from dealings entirely distinct from
                    those activities." Id. (internal quotations omitted). As a result, this factor
                    does not support a finding of general jurisdiction.
                                     The NFL Network and DirecTV Sunday Ticket
                                   The Urbanskis argue that the NFL's contract negotiations to
                    deliver television programming directly into Nevada homes and
                    businesses, coupled with the NFL's revenues from such programming is
                    sufficient to trigger general jurisdiction.
                                   In response, the NFL argues that several courts have
                    considered similar arguments, and have rejected the idea that a television
                    broadcast can establish general jurisdiction.     See Sullivan v. Tagliabue,
                    785 F. Supp. 1076, 1080 (D.R.I. 1992) ("'[W]here the league itself has no
                    continuous and systematic general business contacts with the forum, and
                    the asserted cause of action is entirely unrelated to telecasts' or ticket
                    sales, these transactions themselves 'form too slippery a foothold' to
                    establish [general] personal jurisdiction over the [NFL]." (alterations in
                    original) (internal quotations omitted) (quoting DonateIli v. Nat'l Hockey
                    League, 893 F.2d 459, 471 (1st Cir. 1990))); Zimmerman v. U.S. Football
                    League, 637 F. Supp. 46, 48 (D. Minn. 1986) ("Where a plaintiffs cause of
                    action does not arise from television broadcasts into a state, the
                    broadcasts do not constitute sufficient contacts for personal jurisdiction.").
                    We agree with the NFL.
                                   Much like with a defendant's website, subjecting a business to
                    general jurisdiction solely based on national television broadcasts would
                    .
                        `expose most large media entities to nationwide general jurisdiction." See
                    Mavrix Photo, 647 F.3d at 1227. Such a finding would be inconsistent
                    with the constitutional requirement that a defendant's operations be so
                    "continuous and systematic as to render [it] essentially at home in the
SUPREME COURT
        OF
     NEVADA
                                                           10
(0) 1947A    7rep
                forum State."    Goodyear, 564 U.S. at        , 131 S. Ct. at 2851 (internal
                quotations omitted). As a result, we conclude that this factor does not
                support a finding of general jurisdiction.
                                NFL's recruiting activities and "Punt, Pass and Kick"
                                competition
                            The Urbanskis argue that scouts from virtually every NFL
                team have traveled and continue to travel to Nevada to recruit future NFL
                players from Nevada's university teams. Additionally, the Urbanskis
                point to the NFL's annual "Punt, Pass and Kick" competition located in
                Mesquite and Las Vegas.
                            Here, these activities may help support a finding of general
                jurisdiction, but "engaging in commerce with residents of the forum state
                is not in and of itself the kind of activity that approximates physical
                presence within the state's borders."    Bancroft & Masters, Inc. v. Augusta

                Nat'l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000). This case is similar to
                Sullivan, 785 F. Supp. 1076, in which an owner of the New England
                Patriots sued the NFL in Rhode Island challenging the NFL's alleged
                block of the sale of a portion of the franchise.   Id. at 1077-78. The court
                determined that the NFL's contacts were not sufficiently continuous and
                systematic in Rhode Island, even where the NFL (1) maintained a line of
                credit with a Rhode Island bank, (2) regulated an NFL franchise's training
                camp held in Rhode Island, (3) had players and coaches who traveled
                through Rhode Island, (4) sold radio and television broadcasting rights
                within Rhode Island, (5) sold merchandise within Rhode Island, and (6)
                lobbied the Rhode Island legislature. Id. at 1079-81.
                            Thus, we conclude that if the NFL's in-state activities were
                coupled with more substantial contacts, they could support a finding of
                general jurisdiction. But in this case, there are no facts similar to those in
SUPREME COURT
        OF
     NEVADA
                                                        11
(0) 1947A
                    Perkins such that the NFL maintained an approximate physical presence
                    and would essentially be "at home" in Nevada.      See Goodyear, 564 U.S. at
                        131 S. Ct. at 2857. In light of all of the NFL's contacts with the State
                    of Nevada, we hold that the district court did not err in ruling that it did
                    not have general jurisdiction over the NFL. 3
                          The district court did not err in finding that it lacked specific
                         jurisdiction over the NFL
                                "Unlike general jurisdiction, specific jurisdiction is proper only
                    where 'the cause of action arises from the defendant's contacts with the
                    forum." Dogra v. Liles, 129 Nev. „ 314 P.3d 952, 955 (2013)
                    (quoting Trump v. Eighth Judicial Dist. Court, 109 Nev. 687, 699, 857
P.2d 740, 748 (1993)); Goodyear, 564 U.S. at , 131 S. Ct. at 2851
                    ("[S]pecific jurisdiction is confined to adjudication of issues deriving from,
                    or connected with, the very controversy that establishes jurisdiction."
                    (internal quotations omitted)). Nevada courts may exercise specific
                    jurisdiction over a nonresident defendant if the defendant (1)
                    "purposefully avails himself or herself of the protections of Nevada's laws,
                    or purposefully directs her conduct towards Nevada"; and (2) "the
                    plaintiffs claim actually arises from that purposeful conduct" within




                          3 Additionally, the NFL's prior unrelated lawsuits in Nevada do not
                    create general jurisdiction. See Grynberg v. Ivanhoe Energy, Inc., 666 F.
                    Supp. 2d 1218, 1231 (D. Colo. 2009) (finding that a defendant's filing of
                    unrelated lawsuits was insufficient to confer general jurisdiction);
                    Travelers Cas. & Sur. Co. v. Interclaim (Bermuda) Ltd., 304 F. Supp. 2d
1018, 1025 (N.D. Ill. 2004) (same)).




SUPREME COURT
        OF
     NEVADA
                                                          12
(0) 1947A    eir.
                Nevada.     Dogra, 129 Nev. at       , 314 P.3d at 955 (internal quotations
                omitted).
                             Here, even if the NFL purposefully availed itself toward
                Nevada, the Urbanskis' claims do not arise from that purposeful conduct.
                The Urbanskis contend that Jones is an employee of the NFL 100 percent
                of the time; however, there is nothing in the record to indicate any sort of
                "on the clock" employee or agency relationship regarding Jones' late night
                activities in Las Vegas. See Myers v. Bennett Law Offices,   238 F.3d 1068,
                1073 (9th Cir. 2001) (establishing that the acts of an employee with
                authority to act on behalf of the employer can be imputed to the employer
                for the court's specific jurisdiction analysis); see also Dogra, 129 Nev. at
                     314 P.3d at 955. Thus, 'Jones' actions cannot be imputed upon the
                NFL, and the Urbanskis have failed to make a prima facie showing of
                jurisdictional facts. Accordingly, the district court did not err in finding
                that it did not have specific jurisdiction over the NFL. 4




                      4Additionally,     the district court did not err in refusing the
                Urbanskis' request for additional jurisdictional discovery. The Urbanskis
                failed to demonstrate how additional discovery would supplement their
                jurisdictional allegations. See Trintec Indus., Inc. v. Pedre Promotional
                Prods., Inc., 395 F.3d 1275, 1283 (Fed. Cir. 2005) ("[D]iscovery is
                appropriate where the existing record is inadequate to support personal
                jurisdiction and a party demonstrates that it can supplement its
                jurisdictional allegations through discovery." (internal quotations
                omitted)).




SUPREME COURT
     OF
   NEVADA
                                                      13
(0) 1947A e
                Jones failed to preserve his argument regarding the jury verdict
                            Jones argues on appeal that the jury verdict is inconsistent
                because the damage awards for Cudworth and Urbanski do not properly
                correspond to the jury's findings of liability, both factually and as a matter
                of law. As a result, Jones requests this court to reverse the judgment on
                the verdict and order a new trial with further instruction on how to avoid
                this dilemma in the future. However, we conclude that Jones failed to
                preserve this issue for appeal.
                            "This court upholds a jury verdict if there is substantial
                evidence to support it, but will overturn it if it was clearly wrong from all
                the evidence presented."    Soper v. Means, 111 Nev. 1290, 1294, 903 P.2d
222, 224 (1995). However, "[a] point not urged in the trial court, unless it
                goes to the jurisdiction of that court, is deemed to have been waived and
                will not be considered on appeal." Old Aztec Mine, Inc. v. Brown,     97 Nev.
49, 52, 623 P.2d 981, 983 (1981).
                            Parties have a duty to object to inconsistent jury verdicts
                before the jury is dismissed. Eberhard Mfg. Co. v. Baldwin, 97 Nev. 271,
                272-73, 628 P.2d 681, 682 (1981); see also Brascia v. Johnson, 105 Nev.
592, 596 n. 2, 781 P.2d 765, 768 n.2 (1989) (concluding that where
                inconsistent verdicts are returned, a party must challenge the verdicts
                before the jury is discharged and "failure to object while the jury [is] still
                available and able to clarify its verdict constitute[s] a waiver"); cf. Lehrer
                McGovern Bovis, Inc. v. Bullock Insulation, Inc.,   124 Nev. 1102, 1111, 197
P.3d 1032, 1038 (2008) (recognizing that an exception exists to this rule if
                a district court attempts to enter a general verdict which obviously
                contradicts answers to special interrogatories under NRCP 49(b)). In
                Eberhard, a case concerning injuries to a six-year-old boy from contact
                with an open high-voltage electrical fuse box, the jury found the owner of
SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A
                    the fuse box liable for negligence, the designer and manufacturer of the
                    fuse box locking mechanism liable for strict products liability, but did not
                    find liability for the manufacturer's distributor. 97 Nev. at 272, 628 P.2d
                    at 681-82. The plaintiff moved for judgment notwithstanding the verdict,
                    and the liable manufacturer motioned for a new trial, however, neither
                    took this action prior to the jury being dismissed. Id. at 272, 628 P.2d at
                    682. Despite the confusing verdict, post-judgment motions, and plaintiffs
                    submission of "alternative verdict forms which, if given, would have
                    prevented the claimed inconsistent verdicts," this court still concluded
                    that both sides "waived the ground of an inconsistent verdict in support of
                    their motions, as a result of their failure to timely object to the filing of the
                    verdict or to move that the case be resubmitted to the jury."     Id. at 272-73,
                    628 P.2d at 682. The fact that the contested jury verdicts might have been
                    inconsistent as a matter of law was irrelevant. Id. The "primary objective
                    of the promotion and efficient administration of justice," took precedent.
                    Id. at 273, 628 P.2d at 682.
                                 Here, Jones failed to object to the alleged inconsistent jury
                    verdicts prior to the jury's dismissal. The district court's denial of Jones'
                    proposed jury instructions, Jones' objection to the implemented jury
                    instructions, Jones' polling of the jurors following the verdict, Jones'
                    countermotion for remittitur or in the alternative for a new trial filed after
                    the jury was dismissed, and Jones' motion for remittitur or in the
                    alternative for a new trial filed after the jury was dismissed are
                    inconsequential. Further, the exception from Lehrer is inapplicable to the
                    facts here. Thus, we conclude that Jones' waived his right to appeal on




SUPREME COURT
        OF
     NEVADA
                                                           15
(0) 1947A    7e9A
                inconsistent jury verdict grounds, because he failed to object before the
                jury had been discharged. 5
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                               , C.J.
                                                  Gibbons


                                                                                  J.




                                                         A
                                                  Hardesty
                                                             C,A.   tift,at.   , J.




                                                  Parraguirre


                                                                                  J.




                                                  Saitta


                      5 We have considered the parties' remaining arguments and conclude
                that they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                    16
(0) I947A
                cc:   Hon. Jessie Elizabeth Walsh, District Judge
                      Hon. Gloria Sturman, District Judge
                      Ara H. Shirinian, Settlement Judge
                      Kevin Lee Smith
                      Law Office of Lisa Rasmussen
                      Kolesar & Leatham, Chtd.
                      Chesnoff & Schonfeld
                      Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        DE
     NEVADA
                                                 17
(0) 1947A